DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
Regarding limitations recited in claims 300-318 which are directed to a manner of operating the disclosed diagnostic system, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 300-318 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 300 recites the limitation "the dispense heads" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the plurality of dispense heads” is one way to resolve the indefiniteness issues.
Claim 300 recites the limitation "the pipette tip" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a pipette tip” is one way to resolve the indefiniteness issues.
Claim 300 recites the limitation "the respective dispense head" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a respective dispense head” is one way to resolve the indefiniteness issues.
Claim 300 recites the limitation "the field of view of barcode scanner is non-linear" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the barcode scanner has a non-linear field of view” is one way to resolve the indefiniteness issues.
Claim 300 recites the limitation "the dispense head" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the respective dispense head” is one way to resolve the indefiniteness issues.
Claim 301 depends on claim 300.
Claim 302 recites the limitation "the x-direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “an x-direction” is one way to resolve the indefiniteness issues.
Claim 303 depends on claim 300.
Claim 304 recites the limitation "the extent of vertical motion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “an extent of vertical motion” is one way to resolve the indefiniteness issues.
Claim 305 recites the limitation "the dispense heads" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the plurality of dispense heads” is one way to resolve the indefiniteness issues.
Claims 306-309 depend on claim 300.
Claim 310 recites the limitation "the presence" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a presence” is one way to resolve the indefiniteness issues.
Claim 311 recites the limitation "the pipette tips" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “pipette tips” is one way to resolve the indefiniteness issues.
Claim 312 recites the limitation "the pipette tips" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “pipette tips” is one way to resolve the indefiniteness issues.
Claim 313 recites the limitations "the pipette tips" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the first recitation of the limitation to “pipette tips” is one way to resolve the indefiniteness issues.
Claim 314 recites the limitation "the pipette tips" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “pipette tips” is one way to resolve the indefiniteness issues.
Claim 315 depends on claim 300.
Claim 316 recites the limitation "the pipette tips" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “pipette tips” is one way to resolve the indefiniteness issues.
Claims 317-318 depend on claim 300.
The Applicants are advised that the plurality of rejections directed towards “pipette tip(s)” limitations arise from the absence of any positive recitation of “pipette tip(s)” as a component in the claims.  For example, in independent claim 300, every recitation of “pipette tip” is directed towards functional capabilities and/or intended use of a different structural component (e.g. dispense head), rather than the positive recitation of a “pipette tip(s)”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 300-302, 304-305, 307-314, and 316-318 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tajima et al. (US 2006/0133965 A1, cited in IDS filed 02/11/2022).
Regarding claim 300, Tajima discloses a diagnostic system (Fig. 2-5) comprising:
a liquid dispenser configured to aspirate or dispense fluid, the liquid dispenser comprising:
a plurality of dispense heads (see: nozzles 18), wherein each dispense head is configured to accept a pipette tip from a holder (see: pipette tips 17);
one or more valves (see: pressure regulating units 2b);
wherein by controlling flow of gas through the one or more valves, pressure above the dispense heads is configured to be varied so that fluid is drawn up into or expelled from the pipette tip attached to the respective dispense head ([0063], see: one or more pressure regulating units which respectively regulate the pressures in the pipelines so as to suck and discharge fluids with respect to the pipelines);
a mirror positioned relative to a sample tube containing a nucleic-acid containing sample (see: mirror 40),
a barcode scanner configured to read a barcode of the sample tube containing the nucleic-acid containing sample, wherein the field of view of barcode scanner is non-linear, enabling the barcode scanner to detect light reflected by the mirror from the sample tube (see: barcode reader 44 and CCD camera 36, both of which are capable of performing the instantly recited functions; [0110]; [0113]); and
a stripper plate comprising a defined hole structure (see: remover 56 having a plurality of cuts with a large diameter portion 58 and small diameter portion 59), wherein the stripper plate is configured to move relative to the pipette tip to detach the pipette tip from the dispense head ([0120]-[0121], see: hooking and dropping the pipette tips by lowering the Z axis slider).
Regarding claim 301, Tajima further discloses the liquid dispenser is configured to carry out fluid transfer operations simultaneously (Fig. 3, see: plurality of nozzles 18 and pipette tips 17 which are fully capable of performing a plurality of fluid transfer operations simultaneously).
Regarding claim 302, Tajima further discloses a horizontal rail along which the liquid dispenser moves in the x-direction (Fig. 2, see: X axis member 11).
Regarding claim 304, Tajima further discloses a variable force sensor configured to control the extent of vertical motion of the liquid dispenser during pipette tip pick-up and fluid dispensing operations (Fig. 3, see: pressure sensor 23 which monitors the pressure conditions in the pipette tips and therefore is fully capable of controlling the Z axis motor in response to a pressure change due to a pipette tip failure).
Regarding claim 305, Tajima further discloses the dispense heads are arranged parallel to one another (Fig. 3, see: plurality of nozzles 18).
Regarding claim 307, Tajima further discloses the barcode scanner moves with the liquid dispenser (Fig. 3, see: barcode reader 44 and CCD camera 36 mounted on the dispensing unit 2).
Regarding claim 308, Tajima further discloses the barcode scanner is configured to read a mirror image barcode (Fig. 3, see: CCD camera 36 positioned to receive light reflecting from the surface of mirror 40).
Regarding claim 309, Tajima further discloses the barcode scanner is configured to communicate sample identifying information to a processor, thereby permitting sample identifying information to be associated with diagnostic results (Fig. 1, see: optical measuring unit 2e is arranged to communicate with the control unit 4 which comprises an information processor; [0092]-[0094]).
Regarding claim 310, Tajima further discloses a sensor configured to detect the presence of the pipette tip (Fig. 3, see: pressure sensor 23 which monitors the pressure conditions in the pipette tips and therefore is fully capable of detecting the presence of a pipette tip, and CCD camera 36 which is fully capable of imaging the presence/absence of pipette tips).
Regarding claim 311, Tajima further discloses the stripper plate is configured to align the pipette tips during dispensing of fluid (Fig. 5, see: remover 56 having a plurality of cuts with a large diameter portion 58 and small diameter portion 59 each of which align with the plurality of pipette tips 17).
Regarding claim 312, Tajima further discloses the pipette tips extend perpendicular to the stripper plate (Fig. 5, see: pipette tips 17 are arranged along the Z axis and the top surface of remover 56 is arranged along the X axis).
Regarding claim 313, Tajima further discloses the stripper plate is configured to align the pipette tips at a location closer to a bottom of the pipette tips (Fig. 5, see: remover 56 having a plurality of cuts with a large diameter portion 58 and small diameter portion 59 each of which align with the plurality of pipette tips 17).
Regarding claim 314, Tajima further discloses the stripper plate is configured to align the pipette tips for dispensing fluid (Fig. 5, see: remover 56 having a plurality of cuts with a large diameter portion 58 and small diameter portion 59 each of which align with the plurality of pipette tips 17).
Regarding claim 316, Tajima further discloses the stripper plate is configured to move in a plane perpendicular to the pipette tips (Fig. 5, see: remover 56 having a plurality of cuts with a large diameter portion 58 and small diameter portion 59 arranged along the Y axis while the pipette tips 17 are arranged along the Z axis).
Regarding claim 317, Tajima further discloses the barcode scanner is configured to read a barcode located on a top of a microfluidic cartridge (Fig. 3, see: barcode reader 44 and CCD camera 36 mounted on the dispensing unit 2 facing downward).
Regarding claim 318, Tajima further discloses the barcode scanner is downward facing (Fig. 3, see: barcode reader 44 and CCD camera 36 mounted on the dispensing unit 2 facing downward).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 303, 306, and 315 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tajima et al. (US 2006/0133965 A1, cited in IDS filed 02/11/2022), in view of Petschek et al. (USP 5,389,339, cited in IDS filed 02/11/2022).
Regarding claims 303 and 315, Tajima further discloses a plurality of motors configured to actuate the disclosed dispensing unit (Fig. 4, see: Z axis motor (not shown), P axis motor 32, M axis motor 48).
Tajima does not explicitly disclose the plurality of motors being stepper motors.
Petschek teaches an analogous integral biomolecule preparation device (Fig. 1B, Fig. 2A) comprising a pipette arm assembly (18) and pipet tip assembly (14) configured to be actuated by a plurality of stepper motors (40, 84).  It would have been obvious to one having ordinary skill in the art, at the time of the invention, to select stepper motors for the plurality of motors in the device disclosed by Tajima, as taught by Petschek, in order to provide for indexed actuation of the dispensing unit, which improves consistency and repeatability of the actuation cycles.  It would also be obvious to one of ordinary skill in the art to obtain the details of the plurality of motors missing from the primary reference by using a literature search, or other known references such as Petschek.  
Regarding claim 306, Tajima does not explicitly disclose the liquid dispenser is configured to accept or dispense, in a single operation, an amount of 1.0 ml of fluid or less.
Petschek teaches analogous integral biomolecule preparation devices are configured to draw microliter volumes into and out of the pipette tips (C9/L9-16).  It would have been obvious to one having ordinary skill in the art, at the time of the invention, to configure the device disclosed by Tajima to control microliter scale volumes of liquid, as taught by Petschek, in order to provide for improved volume transfer precision and decrease the minimum volume of reagents required.  It would also be obvious to one of ordinary skill in the art to obtain the details of the pipette tip volumetric capacity missing from the primary reference by using a literature search, or other known references such as Petschek.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797